Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 1 of 16




                 Exhibit T
Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 2 of 16




                                         CMA Global Hedge PCC Limited
                                            Quarterly Investor Call
                                              February 18, 2009

                                                    Moderators:
                                              Sabby Mionis, CEO & CIO
                                             Yannis Procopis, Deputy CIO
                                               Marcos Camhis, Director
                                                 C.M. Advisors Ltd.


                www.cmaglobalhedge.com
                       Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 3 of 16



Disclaimer


¾   The information contained herein does not constitute an offer to sell, exchange or transfer any securities of CMA Global
    Hedge and is not soliciting an offer to purchase, exchange or transfer such securities in any jurisdiction where the offer,
    sale, exchange or transfer is not permitted or to any person or entity to whom it is unlawful to make that offer, sale,
    exchange or transfer. The prospectus published on 30 June 2006 in connection with the IPO contains further details of the
    selling restrictions in such jurisdictions. This presentation is not an offer of securities for sale in the United States. The
    shares discussed herein have not been and will not be registered under the United State Securities Act of 1933, as
    amended (the “Securities Act”) or with any securities regulatory authority of any state or other jurisdiction of the United
    States and may not be offered or sold in the United States, or to, or for the account or benefit of, US Persons (as such
    terms are defined in Regulation S under the Securities Act) absent registration or an exemption from registration. No public
    offering of the securities discussed herein is being made in the United States. This presentation is not for distribution in or
    into the United States.

¾   The contents of this presentation include statements that are, or may be deemed to be, "forward-looking statements".
    These forward-looking statements can be identified by the use of forward-looking terminology, including the terms
    "believes", "estimates", "anticipates", "expects", "intends", "may", "will", or "should", and include statements made
    concerning the intended results of the Company's strategy. By their nature, forward-looking statements involve risks and
    uncertainties and readers are cautioned that any such forward-looking statements are not guarantees of future
    performance. CMA Global Hedge’s actual results may differ materially from those predicted by the forward-looking
    statements. CMA Global Hedge undertakes no obligation to publicly update or revise forward-looking statements, except as
    may be required by law




                                                                2
                                                                                                                      global hedge
                 Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 4 of 16



Agenda


¾ Terms & Structure
¾ Restructuring Highlights
¾ NAV & Share Price
¾ NAV Performance
¾ Historical Returns
¾ Portfolio Construction
¾ Strategy Performance Contribution
¾ Appendix: Investment Process
    • Investment Selection Process
    • Portfolio Construction
    • Portfolio Management




                                                  3
                                                                                         global hedge
                                   Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 5 of 16



Terms & Structure

•     Structure: Guernsey registered fund of hedge funds, listed on the London Stock Exchange’s Main Market

•     Inception date: 19 July 2006

•     Currency Classes: USD, EUR, GBP

•     Company size: USD 311.48 million (as of 31 December 2008)

•     Strategy: invest in a diversified portfolio of 35 to 50 individual hedge funds across a broad and uncorrelated range
      of strategies. Allocation: 35%-40% to Equity and Arbitrage strategy groups, 20%-25% to Trading managers

•     Target annual return: LIBOR* plus 7% over an investment cycle with low volatility relative to the equity markets

•     Leverage: 47% as at the end of January 2009

•     Focus on transparency: weekly estimated NAV, monthly newsletter, website, quarterly investor calls

•     Conversion: Semi-annual conversion between currency classes




* The relevant LIBOR rate for each class of Shares is the LIBOR rate in the relevant currency for each class of shares.




                                                                                               4
                                                                                                                          global hedge
                      Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 6 of 16



Restructuring Highlights

¾   EGM Results

•   Shareholder vote at Extraordinary General Meeting held on December 17th
•   Both Resolutions passed with 98.18% of the votes cast in support

¾   Restructuring proposals

•   Two redemption offers in December 2008 and March 2009 of up to 20 per cent. of the Company’s issued share capital with
    a Redemption Fee of 4 per cent. payable to the Manager

•   Creation of an on-going Redemption Facility, whereby Shareholders have the opportunity to have up to 20 per cent. of their
    Shares redeemed on a half yearly basis at the discretion of the Directors, with a Redemption Fee of 4 per cent. for 2009, 3
    per cent. in 2010 and 2 per cent. in 2011

•   Reduction of the Management Fee being paid to the Manager in accordance with the Investment Management Agreement
    from 1.25 per cent. annually to 1 per cent. annually of the Total Assets of the Company

¾   December Redemption Process

•   Redemption process was successfully completed on February 12th 2009

•   The total number of shares redeemed by Shareholders on that date represent; 2,010,410 Euro Shares, 1,644,826 Sterling
    Shares and 2,600,456 US Dollar Shares. The total value of the Shares to be redeemed, that is, the Redemption Portfolio
    based on the final NAV per Share as at 31 December 2008 is US$ 62,295,863




                                                              5
                                                                                                                   global hedge
                           Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 7 of 16



NAV & Share Price

9   NAV Growth and Share Prices as of 31-December-2008:



                     Share Class      NAV      Share Price    Return     Standard         Sharpe
                                                               Since     Deviation   (2% risk free rate)
                                                             Inception
                     USD             $8.15        $3.68      -15.54%      10.82%            -0.77

                     EUR             €7.85        €3.39      -18.65%      10.97%            -0.90

                     GBP             £7.96        £4.03      -17.51%      11.07%            -0.84




9   Market Capitalisation as of 31-December-2008:

              •   USD class: $48.83 million

              •   EUR class: €35.96 million

              •   GBP class: £30.22 million




      Source: Bloomberg.


                                                             6
                Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 8 of 16



NAV Performance

                                NAV Growth August 2006 – December 2008

      12

     11.5

      11

     10.5

      10

      9.5

       9

      8.5

       8
            Jul-06   Sep-06   Nov-06   Jan-07   Mar-07   May-07     Jul-07   Sep-07   Nov-07   Jan-08   Mar-08   May-08   Jul-08   Sep-08   Nov-08


                        CMA GH USD Shares                         CSFB Tremont Invest                    HFRX Equal Weighted Strategies




                                                                             7
           Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 9 of 16



Effect of Leverage on NAV Performance


                         2008 Performance Analyzed
       Portfolio Gross Return                                                -11.48%

       Management fee (1.25% x 9/12)                                          -1.25%

       Leverage Effect (-8.10% - 0.94%) x 2                                -25.97%

       Cost of Leverage (Average Libor 2.96% + 93bps) x 9/12                  -3.75%

       Return After Leverage                                               -29.72%

       Other Fees (-0.21% x 9/12)                                             -0.20%

       Net Return Estimate                                                -29.92%




                                                8
                       Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 10 of 16



Historical Returns


 Class           Jan       Feb      Mar      Apr     May      Jun       Jul      Aug      Sep      Oct      Nov      Dec      Year




         2008   -3.01%     0.98%   -5.09%   -0.09%   0.56%   -0.28%    -4.06%   -2.89%   -9.12%   -7.31%   -2.24%   -1.93%   -29.92%


 USD     2007   0.88%      1.06%   1.72%    2.45%    2.94%   0.71%     1.06%    -2.28%   2.51%    4.72%    -2.92%   0.09%    13.46%


         2006     -          -       -        -        -       -         -      0.31%    -0.10%   1.86%    1.83%    2.19%    6.19%


         2008   -2.93%     0.91%   -4.89%   0.00%    0.57%   -0.19%    -3.98%   -3.06%   -8.87%   -9.06%   -2.21%   -1.26%   -30.35%


 EUR     2007   0.69%      0.98%   1.55%    2.20%    2.90%   0.64%     0.81%    -2.42%   2.11%    4.59%    -3.01%   0.00%    11.36%


         2006     -          -       -        -        -       -         -      0.10%    -0.31%   1.56%    1.53%    1.91%    4.86%


         2008   -2.95%     1.16%   -4.95%   0.00%    0.65%   -0.18%    -3.79%   -3.08%   -8.63%   -8.79%   -3.10%   -2.21%   -30.96%


 GBP     2007   0.79%      1.07%   1.73%    2.27%    2.96%   0.81%     0.98%    -2.30%   2.53%    4.67%    -2.86%   0.00%    13.15%


         2006     -          -       -        -        -       -         -      0.21%    -0.10%   1.66%    1.73%    2.00%    5.59%




                                                                   9
               Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 11 of 16



CMA Global Hedge Portfolio Construction

  ¾ Asset Allocation by Strategy (as of 31 December 2008):




                                                               Strategy Group           Number of Funds
                                                               Equity Long/Short              11
                                                                   Arbitrage                  25
                                                                   Trading                    5
                                                                    Total                    41




                                                1
                     Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 12 of 16



Strategy Performance Contribution

  ¾Performance portfolio contribution in the 4th Quarter 2008

         Performance          Oct-08        Nov-08         Dec-08       Q4 2008        YTD 2008
         Contribution

         Equity               -1.43%        -0.54%         -0.30%        -1.67%         -4.47%
         Long/Short

         Trading              -0.77%         0.35%         0.29%         -0.13%         -0.35%


         Arbitrage            -0.73%        -0.69%         -0.46%        -1.77%         -6.67%


         Total Gross          -2.93%        -0.88%         -0.47%        -3.56%        -11.48%


         Actual Net           -7.31%        -2.24%         -1.93%        -11.12%        -29.92%
         Performance



  • The Arbitrage group of managers was the largest negative contributor to the 4th Quarter performance

  • 27% of the underlying managers produced positive returns in 2008




                                                      11
        Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 13 of 16




Appendix: Investment Process




                                         12
                                                                                 global hedge
                   Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 14 of 16



Rigorous Investment Selection Process

¾   CMA methodically narrows the list of potential investment candidates to a short-list of well-researched
    investment ideas

                                                   Hedge Fund Universe
Screening/
Idea Generation:      Capital
                                    Newsflow             Proprietary Database                 Industry Network
                   Introduction
                                      20%                        10%                                50%
                        20%



                                        Initial review of investment candidates
                                              500-600 hedge funds per year
                                           bottom-up and top-down sourced
                                                       [First Checks]
                                                          [37 (11%)
                                               Report 1: initial due diligence
                                            80% of opportunities screened


                                                Report 2: Full due diligence
                                                  20% of Report 1 Stage
                                                    [Full Due Diligence]
                                                   OFFSITE     ONSITE
                                                       [20 (5.6%)                         Portfolio Management

                                                        Investments
                                                                                  Ongoing             Risk       Rebalancing
                                                                                 Monitoring        Management    Redemption


                                                                Inception                                             Maturity

                                                           13
                       Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 15 of 16



Portfolio Construction


   Investment Objectives                          Allocation Targets                 Portfolio Construction

                                                                                   Allocation View
                                                                                   ¾ Style biases (top down)
Portfolio Guidelines                                                               ¾ Fund selection (bottom up)

Return objectives                                                                  Quantitative Analysis
Risk tolerance                                                                     ¾ Risk/return optimisation
                                           Target return:            Libor + 7%
                                                                                   ¾ Back testing
Investment horizon                         Target volatility:             7-8%     ¾ Stress test/scenario analysis

Liquidity needs                                                                    Portfolio Parameters
Legal/tax considerations                                                           ¾ Portfolio liquidity
                                                                                   ¾ FX risk management
                                                                                   ¾ Risk limits




 CMA Global Hedge PCC will invest in 35-50 individual hedge funds allocating across all major hedge
                    fund strategies based on a bottom-up selection process


                                                                14
                       Case 1:20-mc-00199-JGK-OTW Document 17-20 Filed 05/15/20 Page 16 of 16



Portfolio Management


 ¾    Continued hedge                                              Historic                      Forward Looking
      fund manager                                                 ¾    VAR                      ¾   Concentration Risk
      research coverage                                            ¾    Stress-testing           ¾   Market Risk
 ¾    Analysts with multi-    Research          Risk Management    ¾    Statistical              ¾   Systemic Risk
      disciplinary                                                      Analysis
      backgrounds                                                  ¾    Peer Group
      dedicated to specific                                             Analysis
      funds



                                           Portfolio

 Portfolio Balancing                                               Equity                Arbitrage          Trading
 ¾    Conservative                                                 ¾    Portfolio Beta   ¾    Greeks        ¾    Asset Class
 ¾    Moderate                                                     ¾    Geographical     ¾    Duration/          Allocation
 ¾    Aggressive                                                        Exposure              Sensitivity   ¾    VAR
                              Asset                    Portfolio   ¾    Long/Short       ¾    Leverage      ¾    Leverage
                              Allocation               Analytics
                                                                   ¾    Gross            ¾    Geography     ¾    Duration
                                                                        Long/Short                          ¾    Geography
                                                                        Exposure




                                                         15
